Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Ryan Keller, on March 14, 2022.
The application has been amended as follows.  The clams have been amended as follows.  Claims 1, 16 and 19 have been amended as shown below.  Claims 2 and 15 have been canceled as shown below.  Claims 4-14, 17, 18, 20 and 21 remain as shown in the claim set filed on March 7, 2022.     

1.  (currently amended) A method of growing a cell mass, comprising: 
a) growing the cell mass on a substrate of an apparatus, wherein the substrate: is spiral in shape or perpendicular to a ground surface or planar and oriented to the ground surface at an angle of 85º - 90º; and 
b) separating the cell mass from the substrate in a continuous sheet of cells held together by one or more of cell-to-cell interactions and extracellular matrix generated by the cells. 

2.  (canceled)

3.	(currently amended) The method of claim 1, wherein the substrate is angled at 85º relative to the 

15.  (canceled)

16.  (currently amended) The method of claim 1, wherein the substrate includes one or more channels, one or more grooves, one or more recessions, or a 

19.  (currently amended) The method of claim 1, wherein the substrate comprises 

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art.  Okano et al. (US 2008/0009063 A1) disclose a method of making sheets of cells, by culturing the cells on a substrate that is parallel to the ground, curved around a longitudinal axis, textured to comprise elevations and depressions that form grooves/channels and coated to improve cell behavior that comprises adhesion and proliferation.  The substrate can be circular or L-shaped.  The L-shaped substrate is angled relative to the ground and relative to the longitudinal axis by more than 5 degrees.  See Figs. 1 and 4; see paragraphs 29-41, 63-70, 76, 82, 93, 96 and 98.  The cells are grown on a polymer-coated substrate that is conventionally used for cell/tissue culture, such as a conventional plastic substrate coated with poly-N-isopropylacrylamide (critical temperature = 32 ºC) or poly-N-propylacrylamide (critical temperature = 21 ºC).  When the cells are cultured at their optimal temperature (mammalian cells are typically cultured at 37 ºC), the cells adhere to the substrate, which is hydrophobic.  But these polymer-coated substrates are temperature-sensitive, and, when the temperature decreases to a value below the critical temperature, the substrate becomes hydrophilic.  The liquid, the cell culture medium, in the cell culture containers loosens the sheets of confluent cells, which separate from the substrate.  These sheets of cells can be harvested.  See paragraphs 63-69.  But, the reference does not disclose that the cell-culture substrate in the apparatus used in the method is perpendicular to the ground or spiral-shaped or angled relative to the ground at an angle of 85 – 90º.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-03-10